Title: To George Washington from Tench Coxe, 31 January 1795
From: Coxe, Tench
To: Washington, George


        
          Sir
          Walnut Street [Philadelphia] Jany 31. 1795
        
        I trust you will believe my solemn assurance of you, that a very powerful sense of duty has impelled me to the Communication, which I have now the honor to make to you. As it will be

perceived, that it is one of those cases in which an obedience to that sense may produce inconveniencies, I address you, Sir, as much in confidence as you may conceive the nature of the case to admit.
        The enclosed Authorization, by the Secretary of the Treasury, of the Comptroller, to execute in virtue thereof, the duties of the former, is the subject of my representation. The Authorization by the first and the acquiescence by the last are in my Judgment contraventions and infractions of the 8th Section of “the act” (of the 8th day of May 1792) “making Alterations in the Treasury & War Departments” They also operate a suspension of the Check upon the first Officer of the Treasury provided by “the act” (of the 2d day of September 1789) “to establish the Treasury department.”
        It is proper, that you should be informed, Sir, that a report was made by a Committee of the Representatives to that House in 1792, calculated to give that duty and that occasional standing in the department to the Comptroller, in the Event of the Absence &ca of the Secretary of the Treasury. That report, which was framed with the Secretary’s co-operation, was not adopted in that and another particular by the House of Representatives. The same parts in reference to the proposed powers &ca to the Comptroller, were copiously discussed, and formally rejected by the Senate. The ample provision in the 8th Section, as it now stands, was adopted by the Senate and confirmed by the House.
        Substitutions for a variety of officers, commissioned by you, have been only admitted after regular provision by Law. It appears by the 6th Section of the altering act refered to, that the Legislature duly adverted to the Necessity of explicitly granting to the Secretary the power of transferring the Business of the Customs before he could do it, and of such other transfers of portions of the Secretary’s duties as the public Service might require or admit the Commissioner of the Revenue to perform. It also appears, that the Legislature judged, that even the President of the United States could not commit the powers and duties of the Secretary of the Treasury to any other person without the formal investment of him with Authority so to do.
        I sincerely wish my Ideas may be inaccurate, but entertaining them as I really do, it appears to be my duty to submit them to

you. With the highest respect, I have the honor to be, Sir, your most obedt & most humble Servant
        
          Tench Coxe
        
      